In this action certified copy of Notice of Appeal was filed in this court on February 27, 1946. The record was first settled on June 6, 1946 and thereafter the record was remanded to the circuit court for the purpose of permitting appellants to file and serve Assignments of Error which appellants had neglected to serve in the first instance. The record was again settled on September 23, 1946 and since that date no brief has been filed on behalf of the appellants nor any other proceedings had herein. Because of the failure to prosecute said appeal or to take any further steps therein, the same will be deemed to have been abandoned and the judgment appealed from is affirmed.
No costs taxed.
POLLEY, J., not sitting. *Page 435